Citation Nr: 1540749	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-30 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for lumbosacral strain with thoracolumbar degenerative joint disease. 

4.  Entitlement to service connection for degenerative joint disease of the right knee. 

5.  Entitlement to service connection for degenerative joint disease the left knee.

6.  Entitlement to service connection for hallux valgus/bunion with degenerative joint disease of 1st metatarsal phalangeal joint of the left foot. 

7.  Entitlement to service connection for eye hemorrhages as secondary to diabetes mellitus. 

8.  Entitlement to service connection for hypertension. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975.  

This appeal to the  Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision.  A notice of disagreement (NOD) was filed in September 2010 and the RO issued a statement of the case (SOC) in August 2012.  The Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.   

In July 2015, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.   

This appeal has been was processed utilizing and the  Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems

The Board's disposition of the claims for service connection for post-traumatic stress disorder, diabetes mellitus, hypertension, and eye hemorrhages is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the July 2015 Board hearing, the Veteran withdrew his appeal with respect to the claims for service connection for post-traumatic stress disorder, diabetes mellitus, hypertension, and eye hemorrhages.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the claims for service connection for post-traumatic stress disorder, diabetes mellitus, hypertension, and eye hemorrhages have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal with respect to the claims for post-traumatic stress disorder, diabetes mellitus, hypertension, and eye hemorrhages during the July 2015 Board hearing.  ).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims for service connection for post-traumatic stress disorder, diabetes mellitus, hypertension, and eye hemorrhages, and the appeal with respect to these matters  must be dismissed.


ORDER

The appeal with respect to the claim for service connection for post-traumatic stress disorder is dismissed. 

The appeal with respect to the claim for service connection for diabetes mellitus is dismissed. 

The appeal with respect to the claim for service connection for hypertension is dismissed. 

The appeal with respect to the claim for service connection for eye hemorrhages is dismissed. 


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the claims for service connection for lumbosacral strain, bilateral knee, and left foot disabilities.  

The Veteran underwent VA examination to obtain medical opinions addressing etiology of his claimed disabilities in May 2010.  During the July 2015 Board  hearing.,  the Veteran's representative argued that the rationale provided for the negative nexus opinions addressing the claims for service connection for lumbosacral strain, bilateral knee, and left foot disabilities at the May 2010 VA examination was inadequate, and requested that the Veteran be afforded another VA examination to address these claims.  See July 13, 2015, Hearing Transcript, page 11.

Reviewing the negative opinions by the March 2010 VA examiner, the Board observes that the  rationale for these opinions was essentially limited to a finding of there being  insufficient evidence of lumbosacral, bilateral knee, or left foot disabilities documented in the service treatment reports-and the opinions did not adequately reflect consideration of the Veteran's lay assertions as to lumbosacral, bilateral knee, or left foot disabilities having been incurred as a result of parachute jumps during service (the Veteran's DD Form 214 documents receipt of the Parachute Badge), with continuity of symptoms thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As such, the Board  finds that the Veteran must be provided another VA examination with respect to the claims remaining on appeal that includes opinions reflecting proper consideration of such lay assertions.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 3.159 § (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in the denial of the claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to obtaining further medical opinions in connection with these claims, the  AOJ should also afford the Veteran another  opportunity to provide additional information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo  VA examination, by an appropriate physician, to address the claims for service connection for lumbosacral strain, bilateral knee, and left foot disabilities.

The contents of the entire, electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed lumbar spine, knee and left foot disability,  the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to in-service disease or injury-to include physical trauma associated with alleged  hard landings during multiple parachute jumps.   

In rendering the requested opinions, the examiner must  consider and discuss all in and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to in-service events, as well as the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.

7.  If any remanded claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


